AMENDMENT TO RETENTION AGREEMENT

        THIS AMENDMENT (the “Amendment”), effective as of December 10, 2006, by
and between Norlight Telecommunications, Inc. (“Norlight”) and James J. Ditter
(“Executive”), amends that certain Retention Agreement, dated as of July 31,
2006, by and between Norlight and Executive (the “Retention Agreement”).

        For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

  1.     A new Section 6A is hereby added to the Retention Agreement,
immediately following Section 6:


  “6A.   Success Bonus: In addition to Executive’s regular compensation and
benefits, Norlight shall pay to Executive a success bonus in the amount of
$100,000, less all taxes and withholdings required by law, within ten (10)
business days after the closing of the Transaction, provided that Executive is
employed by Norlight immediately prior to the closing of the Transaction
(“Success Bonus”);"


  2.     A new Section 10(h) is hereby added to the Retention Agreement:


  “h.     Code Section 409A. The Parties intend that the payment of the
Retention Payment and the Success Bonus as provided herein will be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), by
reason of the short-term deferral exclusion as described in Proposed Treasury
Regulation §1.409A-1(b)(4) or any other exclusion or exemption that may be
provided in the final regulations under Code Section 409A, which have not yet
been published. However, if for any reason no exclusion or exemption applies,
then notwithstanding anything in this Agreement to the contrary, if and to the
extent necessary to comply with Code Section 409A, the payment of the Retention
Payment and/or the Success Bonus shall be delayed until the first day following
the six-month anniversary of Executive’s separation from service.”


  3.     Effect of Amendment. As amended hereby, the Retention Agreement shall
be and remain in full force and effect.


        IN WITNESS WHEREOF, the Parties have executed this Amendment as of the
day and year first above written.

Norlight Telecommunications, Inc. Executive

By: Steven J. Smith /s/ James J. Ditter James J. Ditter Its: Chairman of the
Board of Directors Dated: December 14, 2006 Dated: December 14, 2006

--------------------------------------------------------------------------------


JOURNAL COMMUNICATIONS, INC., AS GUARANTOR AS PROVIDED IN THE AGREEMENT

By: /s/ Steven J. Smith
Steven J. Smith, Chief Executive Officer


Dated: December 14, 2006
















-2-